



Exhibit 10.1




HALOZYME THERAPEUTICS, INC.
SEVERANCE POLICY


Under the Severance Policy of Halozyme Therapeutics, Inc. (the “Company”), the
particular amount of cash severance for an employee terminated by the Company
without cause will generally be dictated by the employee’s position in the
organization as well their completed years of service with the Company. The
Severance Policy is applicable to members of senior management in the following
respects: (i) the cash severance for the Chief Executive Officer (the “CEO”)
will be equal to 18 months of the CEO’s then-current annual base salary and a
bonus paid at target and pro-rated based upon the length of employment during
the year of separation; (ii) the cash severance for certain other senior
officers as designated by the Compensation Committee of the Board of Directors
(the “Compensation Committee”) will be equal to the senior officer’s
then-current annual base salary and a bonus paid at target and pro-rated based
upon the length of employment during the year of separation; and (iii) the cash
severance for certain other officers as designated by the Compensation Committee
will initially be equal to sixteen weeks of the then-current annual base salary
for such employee, provided that the employee will receive an additional four
weeks of cash severance for each completed year of employment with the Company
(up to a maximum of 26 weeks). In addition to cash severance, which will
normally be made in a lump sum payment (subject to standard taxes and
withholdings), the Company will also (i) extend the period during which the CEO
and certain other senior officers as designated by the Compensation Committee
are permitted to exercise all options that are vested as of the date of
termination to the shorter of (a) one year following the date of termination,
and (b) the remaining term of the option prior to such termination and (ii) pay
certain health coverage costs (“Subsidized Healthcare”) during the term of the
applicable severance period. Despite the establishment of the Severance Policy,
however, the Board of Directors retains the right to amend, alter or terminate
the Severance Policy at any time and an employee’s eligibility for cash
severance and Subsidized Healthcare will be conditioned upon that employee
releasing the Company for any claims relating to their employment (including the
termination of employment).





